DETAILED ACTION
	1. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	3. Acknowledgment is made of a claim for national stage entry under 35 U.S.C. § 371 of PCT/AU2017/050568 with the international filing date of 06/07/2017.  This application claims foreign priority over applications AU2017900803 field 03/08/2017 and AU2016902221 filed 06/07/2016. A certified copy of AU2017900803 was received and so priority is granted over it. However, a certified copy of AU2016902221 was not received  and so priority is not granted over for failure to do so. As a result the effective filing date for the instant application will be 03/08/2017.

	Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 12/06/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
5. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more.

Claims 1, 11, 16 (Statutory Category – Process/Medium/System)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical method in prose. Specifically the limitations:
(i) solving a pair of differential equations for only two variables, the two variables representing a pair of scalar potentials
Page 11 of the specification states on lines 18-20 “existing computational electromagnetics processes and systems all solve the governing partial differential equations of electromagnetic problems using the auxiliary scalar potential v and vector electromagnetic potential             
                
                    
                        A
                    
                    →
                
            
        ” and on lines 27-29 “The described embodiments of the present invention constitute a substantial advance over the prior art by providing a fundamentally new approach to solving computational electromagnetics (EM), requiring only two variables”
Differential equations, scalar potentials, and solving a system of equations are all mathematical by nature.
(ii) determining at least one of an electric field and a magnetic field from the pair of scalar potentials determined at step (i)
Page 13 of the specification states on lines 10-13: “the fields can be indirectly calculated by defining two 'auxiliary' potentials, v and A, as the scalar electric potential and the vector magnetic potential, respectively, forming a set of four variables (Ax,Ay,Az,v) that can be directly determined via EM measurable quantities”
The determination of either the electric or magnetic field is made by solving the system of differential equations and is thus a mathematical process.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the additional claim elements amount to nothing more than mere instructions to apply the judicial exception, specifically:
From claim 1: A computational electromagnetics process for determining electromagnetic fields, the process being executed by at least one processor of a data processing system 
From claim 11: At least one computer-readable storage medium having stored thereon
executable instructions that, when executed by at least one processor of a data processing system, cause the at least one processor to execute a computational electromagnetics process
From claim 16: A computational electromagnetics system having a memory and at least one processor configured to execute a computational electromagnetics process

MPEP 2106.05(f)(2) states the following: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
As there are no specific hardware or software requirements for performing the electromagnetics process, this claim element is an example of general purpose computing. Furthermore, as the process is directed towards a law of nature rather than an improvement to the functioning of a functioning of a computer or to any other technology or technological field (see MPEP 2106.06(a)) the additional elements do not integrate the claim into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, the additional elements are examples of mere instructions to apply the judicial exception and so the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 2,12, 17 (Statutory Category – Process/Medium)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claims 1,11 and 16, specifically:
wherein step (ii) includes at least one of:
 determining the electric field E according to:
             
                
                    
                        E
                    
                    →
                
                =
                j
                ω
                ψ
                ∇
                φ
            
        ; and
 determining the magnetic field B according to:             
                
                    
                        B
                    
                    ⃑
                
                =
                ∇
                φ
                ×
                ∇
                ψ
            
        ; 
where φ and ψ represent the scalar potentials, ω represents angular frequency, and j=            
                
                    -
                    1
                
            
        .
Both the electric field and magnetic field are explicitly determined via mathematical equation and the  variables are all represented mathematically therein.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, there are no additional claim elements and so the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 3,7,13,18 (Statutory Category – Process/Medium/System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claims 1,6,11, and 16, specifically: 
wherein the differential equations are of the form:
	            
                
                    
                        ∇
                    
                    
                        2
                    
                
                ψ
                +
                
                    
                        k
                    
                    
                        2
                    
                
                ψ
                =
                0
            
        
	            
                
                    
                        ∇
                    
                    
                        2
                    
                
                φ
                =
                0
            
        
where             
                k
                =
                ω
                
                    ε
                    μ
                
            
         is the wavenumber, ε represents permittivity, and μ represents permeability.
Differential equations and physical properties represented therein as mathematical quantities are mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical application.

The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, there are no additional claim elements and so the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 4,8,14,19 (Statutory Category – Process/Medium/System)
Step 2A - Prong 1: Judicial Exception Recited?
mathematical concept of claims 1,6,11, and 19, specifically: 
wherein the differential equations are of the form:
	            
                
                    
                        ∇
                    
                    
                        2
                    
                
                ψ
                +
                
                    
                        k
                    
                    
                        2
                    
                
                ψ
                =
                0
            
        
	            
                
                    
                        ∇
                    
                    
                        2
                    
                
                v
                +
                
                    
                        k
                    
                    
                        2
                    
                
                v
                =
                0
            
        
where             
                k
                =
                ω
                
                    ε
                    μ
                
            
         is the wavenumber, ε represents permittivity,  μ represents permeability, and v represents scalar electric potential, and wherein             
                v
                =
                -
                
                    
                        j
                        ω
                        φ
                        ψ
                    
                    
                        2
                    
                
            
        
Differential equations and physical properties represented therein as mathematical quantities are mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical application.

The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, there are no additional claim elements and so the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 5,9,15,20 (Statutory Category – Process/Medium/System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim furthers the mathematical concept of claims 1,6,11, and 16 specifically: 
wherein the differential equations are of the form:
	            
                
                    
                        ∇
                    
                    
                        2
                    
                
                ψ
                +
                
                    
                        2
                        
                            
                                k
                            
                            
                                2
                            
                        
                        -
                        
                            
                                γ
                            
                            
                                2
                            
                        
                    
                
                ψ
                =
                0
            
        
	            
                
                    
                        ∇
                    
                    
                        2
                    
                
                φ
                -
                
                    
                        γ
                    
                    
                        2
                    
                
                φ
                =
                0
            
        
	or
	            
                
                    
                        ∇
                    
                    
                        2
                    
                
                ψ
                +
                
                    
                        2
                        
                            
                                k
                            
                            
                                2
                            
                        
                        -
                        
                            
                                γ
                            
                            
                                2
                            
                        
                    
                
                ψ
                =
                0
            
        
	            
                
                    
                        ∇
                    
                    
                        2
                    
                
                v
                +
                
                    
                        k
                    
                    
                        2
                    
                
                v
                =
                -
                
                    
                        ρ
                        +
                        
                            
                                ρ
                            
                            
                                j
                            
                        
                    
                    
                        ε
                    
                
            
        .
where ϕ and ψ represent the scalar potentials,             
                γ
                =
                -
                
                    
                        j
                    
                    
                        2
                    
                
                k
            
        ,             
                k
                =
                ω
                
                    ε
                    μ
                
            
          is the wavenumber, ε represents permittivity, μ represents permeability, V represents scalar electric potential, and             
                v
                =
                -
                j
                ω
                φ
                ψ
            
        .
Differential equations and physical properties represented therein as mathematical quantities are mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, there are no additional claim elements and so the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 6 (Statutory Category – Process)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical method in prose. Specifically the limitations:
(i) determining the electric field E according to:             
                
                    
                        E
                    
                    →
                
                =
                j
                ω
                ψ
                ∇
                φ
            
        ; and
(ii) determining the magnetic field B according to:             
                
                    
                        B
                    
                    ⃑
                
                =
                ∇
                φ
                ×
                ∇
                ψ
            
        ; 
where ω represents angular frequency, j=            
                
                    -
                    1
                
            
        , and φ and ψ represent scalar potentials satisfying a pair of differential equations for only two variables, the two variables representing the scalar potentials
As with claim 2, both the electric field and magnetic field are explicitly determined via mathematical equation and the variables are all represented mathematically therein.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the additional claim elements amount to nothing more than mere instructions to apply the judicial exception, specifically:
A computational electromagnetics process executed by at least one processor of a data processing system
As with the computational electromagnetics process in claim 1, this amounts to mere instructions to apply the mathematical concept for the same reasons previously stated and does not integrate the claim into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 10 (Statutory Category – Medium)
Step 2A - Prong 1: Judicial Exception Recited?
Yes the claim recites a mathematical method in prose, specifically:
cause the at least one processor to execute the computational electromagnetics process of claim 1
As discussed with claim 1, the electromagnetics process is mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the additional claim elements amount to nothing more than mere instructions to apply the judicial exception, specifically:
At least one computer-readable storage medium having stored thereon executable instructions that, when executed by at least one processor of a data processing system
As with claim 2, the absence of specific hardware or software requirements for performing the electromagnetics process makes this an example of general purpose computing and does not integrate the claim into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

7. Claim 11 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim element of “at least one computer-readable storage medium having stored thereon executable instructions” is directed to signals per se.
MPEP Section 2106.03 states that examples of claims that are not directed to any of the statutory categories include “Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave”. 
Page 29  of the specification states on lines 7-13: “In some embodiments … the process being implemented in the form of programming instructions of one or more software modules 102 stored on non-volatile (e.g., hard disk or solid-state drive) storage 104 of or associated with the computer system 100, as shown in Figure 1, and configured to solve the equations described above”.
Although the specification does contain the positive recitation of the phrase “non-volatile (e.g., hard disk or solid-state drive) storage”, it is only in some embodiments, and furthermore this language is not imported into the claims. Therefore the computer-readable medium encompasses signal media under the broadest reasonable interpretation, and so the claim does not fall under one of the four statutory categories.




	Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1,3,10,11,13,16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (International Publication No. WO 00/36428 A1) in view of Gumerov (Nail A. Gumerov et al., Fast Multipole Methods for the Helmholtz Equation in Three Dimensions, Elsevier Series in Electromagnetism, 2005).
Regarding claim 1, Jones discloses a computational electromagnetics process for determining electromagnetic fields (Jones, Page 5 lines 10-14 “This invention enables the process of fast mapping (or defining characteristics within the volume) of the electromagnetic field by acquiring data from the surface bounding a volume of interest and solving the boundary value problem (BVP) .”) and the process being executed by at least one processor of a data processing system (Jones, Page 11 line 27- Page 12 line 1 “The measured data are input to a computer program that numerically/analytically solves the boundary value problem” and Page 30 lines 14-17 “a computer programmed to receive the output of the memory storing the solving a pair of differential equations (Jones, Page 12 lines 2-8 “Given normal derivatives of the flux/field on the surface of known geometry with known positions of sensors on this surface; Find: the flux/field inside the volume that is bounded by the surface. This problem, depicted schematically in Figure 4, is solved for the field described by the differential equation (e.g., Poisson, Laplace, Helmholtz, Schrӧdinger)” and lines 20-21 “iii) Helmholtz equation: 
    PNG
    media_image1.png
    47
    314
    media_image1.png
    Greyscale
(4)” and Page 15 lines 12-16 “we solve the problem for the scalar potential φ, which allows us to define the electromagnetic induction B in the absence of current, as : B = - grad φ. The equation for the scalar potential is: 
    PNG
    media_image2.png
    40
    176
    media_image2.png
    Greyscale
 (10)”) and determining at least one of an electric field and a magnetic field (Jones, Page 5 lines 10-14 “This invention enables the process of fast mapping (or defining characteristics within the volume) of the electromagnetic field by acquiring data from the surface bounding a volume of interest and solving the boundary value problem (BVP) .”).
Jones does not explicitly disclose  (i) solving a pair of differential equations for only two variables, the two variables representing a pair of scalar potentials or (ii) determining at least one of an electric field and a magnetic field from the pair of scalar potentials determined at step (i).
Gumerov discloses (i) solving a pair of differential equations for only two variables, the two variables representing a pair of scalar potentials (Gumerov, Page 11 2nd paragraph “Below we will show that the second equation in Eq. (1.1.42) enables the introduction of two scalar potentials, which satisfy the scalar equations, and both vectors                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                     can be expressed via rd paragraph “Since the components of E are related via the divergence free condition, we can consider the representation of E via two independent scalar functions ψ1 and ψ2 where each of these the functions satisfies the scalar Helmholtz equation: 
    PNG
    media_image3.png
    55
    599
    media_image3.png
    Greyscale
”)  and (ii) determining at least one of an electric field and a magnetic field from the pair of scalar potentials determined at step (i) (Gumerov, Page 10 2nd paragraph “For a medium free of charges and imposed currents, these equations can be written as: 
    PNG
    media_image4.png
    90
    846
    media_image4.png
    Greyscale
 where E and H are the electric and magnetic field vectors” and Page 11 1st paragraph “where we use circumflex to denote that we are in the frequency domain and                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                    are the complex amplitudes of E and H for harmonic oscillations with frequency ω” and Page 14 3rd paragraph “This shows that solution of Maxwell equations in the frequency domain is equivalent to two scalar Helmholtz equations”, see Pages 11-14 for the proofs).
Jones and Gumerov are analogous art because they are from the same field of endeavor of determining electromagnetic fields via solutions to differential equations using scalar potentials.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones to incorporate the teachings of Gumerov by solving the Helmholtz differential equations for the electric or magnetic field by expressing them in terms of two scalar potentials as taught by Gumerov. The motivation for doing so would have been that the equations can be solved independently and provides solutions for Maxwell’s equations and subsequently the determination of the electric and magnetic fields under boundary conditions (Gumerov, Page 14 3rd paragraph “This shows that solution of Maxwell equations in 

Regarding claim 3, Jones in view of Gumerov discloses the process of claim 1.
Jones does not explicitly disclose wherein the differential equations are of the form:                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            ψ
                            +
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                            ψ
                            =
                            0
                        
                     ,                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            φ
                            =
                            0
                        
                     or where                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is the wavenumber, ε represents permittivity, and μ represents permeability.
Gumerov discloses wherein the differential equations are of the form:                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            ψ
                            +
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                            ψ
                            =
                            0
                        
                     ,                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            φ
                            =
                            0
                        
                     (Gumerov, Page 11 2nd paragraph “Below we will show that the second equation in Eq. (1.1.42) enables the introduction of two scalar potentials, which satisfy the scalar equations, and both vectors                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                     can be expressed via these functions.” and 3rd paragraph “Since the components of E are related via the divergence free condition, we can consider the representation of E via two independent scalar functions ψ1 and ψ2 where each of these the functions satisfies the scalar Helmholtz equation: 
    PNG
    media_image3.png
    55
    599
    media_image3.png
    Greyscale
”) [Examiner note: the equation for the second scalar potential ψ2=ϕ can be derived simply by setting k=0] and where                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is the wavenumber (Gumerov, Page 3 2nd paragraph: “Substituting expression (1.1.12) into the wave equation (1.1.11), we see that the latter is satisfied if ψ(r) is a solution of the Helmholtz equation: 
    PNG
    media_image5.png
    85
    521
    media_image5.png
    Greyscale
 (1.1.13). The constant k is called the wavenumber and is real for real ω”) [Examiner note: using the known equivalence                         
                            c
                            =
                            
                                
                                    1
                                
                                
                                    
                                        μ
                                        ε
                                    
                                
                            
                        
                      the wavenumber                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is arrived at], ε represents permittivity, and μ represents permeability (Gumerov, Page 10 2nd paragraph “where E and H are the electric and magnetic field vectors, and μ and ε are the magnetic permeability and electric permittivity in the medium, respectively.”).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones to incorporate the teachings of Gumerov by solving the Helmholtz differential equations for the electric or magnetic field by expressing them in terms of two scalar potentials as taught by Gumerov. The motivation for doing so would have been that the equations can be solved independently and provides solutions for Maxwell’s equations and subsequently the determination of the electric and magnetic fields under boundary conditions (Gumerov, Page 14 3rd paragraph “This shows that solution of Maxwell equations in the frequency domain is equivalent to two scalar Helmholtz equations. These equations can be considered as independent, while their coupling occurs via the boundary conditions for particular problems.”). Furthermore, it would have been obvious to specify the electromagnetic properties of the wavenumber, permittivity and permeability in the differentialy equations as taught by Gumerov. The motivation for doing so would have been to apply the method to specific boundary conditions (Gumerov, Page 31 1st paragraph “The only caveat is that, for a given boundary condition, there are some wavenumbers k at which the integral on the boundary vanishes, even though the solution exists.” and real-world scenarios such as when a material is in contact with a surface (Gumerov, Page 23 3rd paragraph “Here we consider transmission conditions in the case when two dielectrics with electric permittivities ε1 and ε2 and magnetic permeabilities μ1 and μ2 are in contact over a surface S with normal n. “).

10, Jones in view of Gumerov discloses the method of claim 1.
Jones discloses at least one computer-readable storage medium having stored thereon executable instructions that, when executed by at least one processor of a data processing system, cause the at least one processor to execute the computational electromagnetics process of claim 1 (Jones, Page 30 lines 11-18 “a memory adapted to receive and store the signals generated by the at least one sensor representative of the value of the field at the spaced points; a computer programmed to receive the output of the memory storing the values and to calculate at least one parameter of the electromagnetic field on a three-dimensional basis for points within the volume; and a second memory for storing the calculated values of the parameter of the three-dimensional field”, see also Figure 7 on Page 4 and Figure 8 on Page 5 of the drawings for Jones) [Examiner note: it is understood that a computer programmed to perform the electromagnetics process would have the required instructions and memory inherently present within it] . 

Regarding claim 11, Jones discloses at least one computer-readable storage medium having stored thereon executable instructions that, when executed by at least one processor of a data processing system (Jones, Page 11 line 27- Page 12 line 1 “The measured data are input to a computer program that numerically/analytically solves the boundary value problem” and Page 30 lines 14-17 “a computer programmed to receive the output of the memory storing the values and to calculate at least one parameter of the electromagnetic field on a three dimensional basis for points within the volume”, see also Figure 8 on Page 5 of the drawings for the CPU), cause the at least one processor to execute a computational electromagnetics process (Jones, Page 5 lines 10-14 “This invention enables the process of fast mapping (or defining characteristics within the volume) of the electromagnetic field by acquiring data from the surface bounding a volume of interest and solving the boundary value problem (BVP)”) and solving a pair of differential equations (Jones, Page 12 lines 2-8 “Given normal derivatives of the flux/field on the surface of known geometry with known positions of sensors on this surface; Find: the flux/field inside the volume that is bounded by the surface. This problem, depicted schematically in Figure 4, is solved for the field described by the differential equation (e.g., Poisson, Laplace, Helmholtz, Schrӧdinger)” and lines 20-21 “iii) Helmholtz equation: 
    PNG
    media_image1.png
    47
    314
    media_image1.png
    Greyscale
(4)” and Page 15 lines 12-16 “we solve the problem for the scalar potential φ, which allows us to define the electromagnetic induction B in the absence of current, as : B = - grad φ. The equation for the scalar potential is: 
    PNG
    media_image2.png
    40
    176
    media_image2.png
    Greyscale
 (10)”) and determining at least one of an electric field and a magnetic field (Jones, Page 5 lines 10-14 “This invention enables the process of fast mapping (or defining characteristics within the volume) of the electromagnetic field by acquiring data from the surface bounding a volume of interest and solving the boundary value problem (BVP).”).
Jones does not explicitly disclose  (i) solving a pair of differential equations for only two variables, the two variables representing a pair of scalar potentials or (ii) determining at least one of an electric field and a magnetic field from the pair of scalar potentials determined at step (i).
Gumerov discloses (i) solving a pair of differential equations for only two variables, the two variables representing a pair of scalar potentials (Gumerov, Page 11 2nd paragraph “Below we will show that the second equation in Eq. (1.1.42) enables the introduction of two scalar potentials, which satisfy the scalar equations, and both vectors                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                     can be expressed via these functions.” and 3rd paragraph “Since the components of E are related via the divergence free condition, we can consider the representation of E via two independent scalar functions ψ1 and ψ2 where each of these the functions satisfies the scalar Helmholtz equation: 
    PNG
    media_image3.png
    55
    599
    media_image3.png
    Greyscale
”)  and (ii) determining at least one of an electric field and a magnetic field from the pair of scalar potentials determined at step (i) (Gumerov, Page 10 2nd paragraph “For a medium free of charges and imposed currents, these equations can be written as: 
    PNG
    media_image4.png
    90
    846
    media_image4.png
    Greyscale
 where E and H are the electric and magnetic field vectors” and Page 11 1st paragraph “where we use circumflex to denote that we are in the frequency domain and                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                    are the complex amplitudes of E and H for harmonic oscillations with frequency ω” and Page 14 3rd paragraph “This shows that solution of Maxwell equations in the frequency domain is equivalent to two scalar Helmholtz equations”, see Pages 11-14 for the proofs).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones to incorporate the teachings of Gumerov by solving the Helmholtz differential equations for the electric or magnetic field by expressing them in terms of two scalar potentials as taught by Gumerov. The motivation for doing so would have been that the equations can be solved independently and provides solutions for Maxwell’s equations and subsequently the determination of the electric and magnetic fields under boundary conditions (Gumerov, Page 14 3rd paragraph “This shows that solution of Maxwell equations in the frequency domain is equivalent to two scalar Helmholtz equations. These equations can be 

Regarding claim 13, Jones in view of Gumerov discloses the medium of claim 11.
Jones does not explicitly disclose wherein the differential equations are of the form:                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            ψ
                            +
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                            ψ
                            =
                            0
                        
                     ,                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            φ
                            =
                            0
                        
                     or where                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is the wavenumber, ε represents permittivity, and μ represents permeability.
Gumerov discloses wherein the differential equations are of the form:                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            ψ
                            +
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                            ψ
                            =
                            0
                        
                     ,                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            φ
                            =
                            0
                        
                     (Gumerov, Page 11 2nd paragraph “Below we will show that the second equation in Eq. (1.1.42) enables the introduction of two scalar potentials, which satisfy the scalar equations, and both vectors                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                     can be expressed via these functions.” and 3rd paragraph “Since the components of E are related via the divergence free condition, we can consider the representation of E via two independent scalar functions ψ1 and ψ2 where each of these the functions satisfies the scalar Helmholtz equation: 
    PNG
    media_image3.png
    55
    599
    media_image3.png
    Greyscale
”) [Examiner note: the equation for the second scalar potential ψ2=ϕ can be derived simply by setting k=0] and where                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is the wavenumber (Gumerov, Page 3 2nd paragraph: “Substituting expression (1.1.12) into the wave equation (1.1.11), we see that the latter is satisfied if ψ(r) is a solution of the Helmholtz equation: 
    PNG
    media_image5.png
    85
    521
    media_image5.png
    Greyscale
 (1.1.13). The constant k is called the wavenumber and is real for real ω”) [Examiner note: using the known equivalence                         
                            c
                            =
                            
                                
                                    1
                                
                                
                                    
                                        μ
                                        ε
                                    
                                
                            
                        
                      the wavenumber                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is arrived at], ε represents permittivity, and μ represents permeability (Gumerov, Page 10 2nd paragraph “where E and H are the electric 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones to incorporate the teachings of Gumerov by solving the Helmholtz differential equations for the electric or magnetic field by expressing them in terms of two scalar potentials as taught by Gumerov. The motivation for doing so would have been that the equations can be solved independently and provides solutions for Maxwell’s equations and subsequently the determination of the electric and magnetic fields under boundary conditions (Gumerov, Page 14 3rd paragraph “This shows that solution of Maxwell equations in the frequency domain is equivalent to two scalar Helmholtz equations. These equations can be considered as independent, while their coupling occurs via the boundary conditions for particular problems.”). Furthermore, it would have been obvious to specify the electromagnetic properties of the wavenumber, permittivity and permeability in the differentialy equations as taught by Gumerov. The motivation for doing so would have been to apply the method to specific boundary conditions (Gumerov, Page 31 1st paragraph “The only caveat is that, for a given boundary condition, there are some wavenumbers k at which the integral on the boundary vanishes, even though the solution exists.” and real-world scenarios such as when a material is in contact with a surface (Gumerov, Page 23 3rd paragraph “Here we consider transmission conditions in the case when two dielectrics with electric permittivities ε1 and ε2 and magnetic permeabilities μ1 and μ2 are in contact over a surface S with normal n. “).

16, Jones discloses a computational electromagnetics system having a memory and at least one processor configured to execute a computational electromagnetics process (Jones, Page 30 lines 11-18 “a memory adapted to receive and store the signals generated by the at least one sensor representative of the value of the field at the spaced points; a computer programmed to receive the output of the memory storing the values and to calculate at least one parameter of the electromagnetic field on a three-dimensional basis for points within the volume; and a second memory for storing the calculated values of the parameter of the three-dimensional field”, see also Figure 7 on Page 4 and Figure 8 on Page 5 of the drawings for Jones) and solving a pair of differential equations (Jones, Page 12 lines 2-8 “Given normal derivatives of the flux/field on the surface of known geometry with known positions of sensors on this surface; Find: the flux/field inside the volume that is bounded by the surface. This problem, depicted schematically in Figure 4, is solved for the field described by the differential equation (e.g., Poisson, Laplace, Helmholtz, Schrӧdinger)” and lines 20-21 “iii) Helmholtz equation: 
    PNG
    media_image1.png
    47
    314
    media_image1.png
    Greyscale
(4)” and Page 15 lines 12-16 “we solve the problem for the scalar potential φ, which allows us to define the electromagnetic induction B in the absence of current, as : B = - grad φ. The equation for the scalar potential is: 
    PNG
    media_image2.png
    40
    176
    media_image2.png
    Greyscale
 (10)”) and determining at least one of an electric field and a magnetic field (Jones, Page 5 lines 10-14 “This invention enables the process of fast mapping (or defining characteristics within the volume) of the electromagnetic field by acquiring data from the surface bounding a volume of interest and solving the boundary value problem (BVP).”).
Jones does not explicitly disclose  (i) solving a pair of differential equations for only two variables, the two variables representing a pair of scalar potentials or (ii) determining at least one of an electric field and a magnetic field from the pair of scalar potentials determined at step (i).
Gumerov discloses (i) solving a pair of differential equations for only two variables, the two variables representing a pair of scalar potentials (Gumerov, Page 11 2nd paragraph “Below we will show that the second equation in Eq. (1.1.42) enables the introduction of two scalar potentials, which satisfy the scalar equations, and both vectors                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                     can be expressed via these functions.” and 3rd paragraph “Since the components of E are related via the divergence free condition, we can consider the representation of E via two independent scalar functions ψ1 and ψ2 where each of these the functions satisfies the scalar Helmholtz equation: 
    PNG
    media_image3.png
    55
    599
    media_image3.png
    Greyscale
”)  and (ii) determining at least one of an electric field and a magnetic field from the pair of scalar potentials determined at step (i) (Gumerov, Page 10 2nd paragraph “For a medium free of charges and imposed currents, these equations can be written as: 
    PNG
    media_image4.png
    90
    846
    media_image4.png
    Greyscale
 where E and H are the electric and magnetic field vectors” and Page 11 1st paragraph “where we use circumflex to denote that we are in the frequency domain and                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                    are the complex amplitudes of E and H for harmonic oscillations with frequency ω” and Page 14 3rd paragraph “This shows that solution of Maxwell equations in the frequency domain is equivalent to two scalar Helmholtz equations”, see Pages 11-14 for the proofs).

Regarding claim 18, Jones in view of Gumerov discloses the system of claim 16.
Jones does not explicitly disclose wherein the differential equations are of the form:                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            ψ
                            +
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                            ψ
                            =
                            0
                        
                     ,                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            φ
                            =
                            0
                        
                     or where                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is the wavenumber, ε represents permittivity, and μ represents permeability.
Gumerov discloses wherein the differential equations are of the form:                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            ψ
                            +
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                            ψ
                            =
                            0
                        
                     ,                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            φ
                            =
                            0
                        
                     (Gumerov, Page 11 2nd paragraph “Below we will show that the second equation in Eq. (1.1.42) enables the introduction of two scalar potentials, which satisfy the scalar equations, and both vectors                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                     can be expressed via these functions.” and 3rd paragraph “Since the components of E are related via the divergence free condition, we can consider the representation of E via two independent scalar functions ψ1 and ψ2 where each of these the functions satisfies the scalar Helmholtz equation: 
    PNG
    media_image3.png
    55
    599
    media_image3.png
    Greyscale
”) [Examiner note: the equation for the second scalar potential ψ2=ϕ can be derived simply by setting k=0] and where                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is the wavenumber (Gumerov, Page 3 2nd paragraph: “Substituting expression (1.1.12) into the wave equation (1.1.11), we see that the latter is satisfied if ψ(r) is a solution of the Helmholtz equation: 
    PNG
    media_image5.png
    85
    521
    media_image5.png
    Greyscale
 (1.1.13). The constant k is called the wavenumber and is real for real ω”) [Examiner note: using the known equivalence                         
                            c
                            =
                            
                                
                                    1
                                
                                
                                    
                                        μ
                                        ε
                                    
                                
                            
                        
                      the wavenumber                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is arrived at], ε represents permittivity, and μ represents permeability (Gumerov, Page 10 2nd paragraph “where E and H are the electric and magnetic field vectors, and μ and ε are the magnetic permeability and electric permittivity in the medium, respectively.”).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones to incorporate the teachings of Gumerov by solving the Gumerov. The motivation for doing so would have been that the equations can be solved independently and provides solutions for Maxwell’s equations and subsequently the determination of the electric and magnetic fields under boundary conditions (Gumerov, Page 14 3rd paragraph “This shows that solution of Maxwell equations in the frequency domain is equivalent to two scalar Helmholtz equations. These equations can be considered as independent, while their coupling occurs via the boundary conditions for particular problems.”). Furthermore, it would have been obvious to specify the electromagnetic properties of the wavenumber, permittivity and permeability in the differentialy equations as taught by Gumerov. The motivation for doing so would have been to apply the method to specific boundary conditions (Gumerov, Page 31 1st paragraph “The only caveat is that, for a given boundary condition, there are some wavenumbers k at which the integral on the boundary vanishes, even though the solution exists.” and real-world scenarios such as when a material is in contact with a surface (Gumerov, Page 23 3rd paragraph “Here we consider transmission conditions in the case when two dielectrics with electric permittivities ε1 and ε2 and magnetic permeabilities μ1 and μ2 are in contact over a surface S with normal n. “).

10. Claims 2,6,7,12,and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (International Publication No. WO 00/36428 A1) in view of Gumerov (Nail A. Gumerov et al., Fast Multipole Methods for the Helmholtz Equation in Three Dimensions, Elsevier Series in Electromagnetism, 2005) further in view of Brandenburg (Axel Brandenburg, “Magnetic Field .

Regarding claim 2, Jones in view of Gumerov discloses the process of claim 1.
Neither Jones nor Gumerov disclose wherein step (ii) includes at least one of:  determining the electric field E according to:                          
                            
                                
                                    E
                                
                                →
                            
                            =
                            j
                            ω
                            ψ
                            ∇
                            φ
                        
                    ; and determining the magnetic field B according to:                         
                            
                                
                                    B
                                
                                ⃑
                            
                            =
                            ∇
                            φ
                            ×
                            ∇
                            ψ
                        
                    ;  where φ and ψ represent the scalar potentials, ω represents angular frequency, and j=                        
                            
                                -
                                1
                            
                        
                    .
Brandenburg discloses determining the magnetic field B according to:                         
                            
                                
                                    B
                                
                                ⃑
                            
                            =
                            ∇
                            φ
                            ×
                            ∇
                            ψ
                        
                    ;  where φ and ψ represent the scalar potentials (Brandenburg, Page 347 2nd column 1st paragraph “In this approach, the magnetic field is written as 
    PNG
    media_image6.png
    38
    185
    media_image6.png
    Greyscale
(1) where α and β are the EP” and 1st column 1st paragraph “However, incorporating magnetic fields into such simulations has proved challenging. A possible solution to this problem may be the use of Euler potentials (EP)” [Examiner note: Euler potentials are scalar]). 
Jones and Gumerov and Brandenburg are analogous art because they are from the same field of endeavor of determining electromagnetic fields via solutions to differential equations using scalar potentials.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones in view of Gumerov to incorporate the teachings of Brandenburg by expressing the magnetic field in terms of scalar potentials as taught by Brandenburg. The motivation for doing so would be to describe the magnetic field in a form easily applicable to the method disclosed by Gumerov that uses two independent scalar nd column 2nd paragraph “Several tests have suggested that the use of EP can be superior to solving for B because of the difficulty in preserving                         
                            ∇
                            ∙
                            B
                            =
                            0
                        
                     in numerical simulations”).

Regarding claim 6, Jones discloses a computational electromagnetics process executed by at least one processor of a data processing system (Jones, Page 11 line 27- Page 12 line 1 “The measured data are input to a computer program that numerically/analytically solves the boundary value problem” and Page 30 lines 14-17 “a computer programmed to receive the output of the memory storing the values and to calculate at least one parameter of the electromagnetic field on a three dimensional basis for points within the volume”, see also Figure 8 on Page 5 of the drawings for the CPU).
Jones does not explicitly disclose that the process includes at least one of: (i) determining the electric field E according to:                         
                            
                                
                                    E
                                
                                →
                            
                            =
                            j
                            ω
                            ψ
                            ∇
                            φ
                        
                    ; and (ii) determining the magnetic field B according to:                         
                            
                                
                                    B
                                
                                ⃑
                            
                            =
                            ∇
                            φ
                            ×
                            ∇
                            ψ
                        
                    ; or  where ω represents angular frequency, j=                        
                            
                                -
                                1
                            
                        
                    , and φ and ψ represent scalar potentials satisfying a pair of differential equations for only two variables, the two variables representing the scalar potentials.
Gumerov discloses that φ and ψ represent scalar potentials satisfying a pair of differential equations for only two variables, the two variables representing the scalar potentials (Gumerov, Page 11 2nd paragraph “Below we will show that the second equation in Eq. (1.1.42) enables the introduction of two scalar potentials, which satisfy the scalar equations, and both vectors                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                     can be expressed via these functions.” and 3rd paragraph E via two independent scalar functions ψ1 and ψ2 where each of these the functions satisfies the scalar Helmholtz equation: 
    PNG
    media_image3.png
    55
    599
    media_image3.png
    Greyscale
”).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones to incorporate the teachings of Gumerov by solving the Helmholtz differential equations for the electric or magnetic field by expressing them in terms of two scalar potentials as taught by Gumerov. The motivation for doing so would have been that the equations can be solved independently and provides solutions for Maxwell’s equations and subsequently the determination of the electric and magnetic fields under boundary conditions (Gumerov, Page 14 3rd paragraph “This shows that solution of Maxwell equations in the frequency domain is equivalent to two scalar Helmholtz equations. These equations can be considered as independent, while their coupling occurs via the boundary conditions for particular problems.”).
Neither Jones nor Gumerov disclose that the process includes at least one of: (i) determining the electric field E according to:                         
                            
                                
                                    E
                                
                                →
                            
                            =
                            j
                            ω
                            ψ
                            ∇
                            φ
                        
                    ; and (ii) determining the magnetic field B according to:                         
                            
                                
                                    B
                                
                                ⃑
                            
                            =
                            ∇
                            φ
                            ×
                            ∇
                            ψ
                        
                    ; or  where ω represents angular frequency, j=                        
                            
                                -
                                1
                            
                        
                    
Brandenburg discloses determining the magnetic field B according to:                         
                            
                                
                                    B
                                
                                ⃑
                            
                            =
                            ∇
                            φ
                            ×
                            ∇
                            ψ
                        
                    ;  where φ and ψ represent the scalar potentials (Brandenburg, Page 347 2nd column 1st paragraph “In this approach, the magnetic field is written as 
    PNG
    media_image6.png
    38
    185
    media_image6.png
    Greyscale
(1) where α and β are the EP” and 1st column 1st paragraph “However, incorporating magnetic fields into such 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones in view of Gumerov to incorporate the teachings of Brandenburg by expressing the magnetic field in terms of scalar potentials as taught by Gumerov. The motivation for doing so would be to describe the magnetic field in a form easily applicable to the method disclosed by Gumerov that uses two independent scalar potentials to determine the magnetic field and can be determined using numerical methods (Brandenburg, Page 147 2nd column 2nd paragraph “Several tests have suggested that the use of EP can be superior to solving for B because of the difficulty in preserving                         
                            ∇
                            ∙
                            B
                            =
                            0
                        
                     in numerical simulations”).

Regarding claim 7, Jones in view of Gumerov further in view of Brandenburg disclose the process of claim 6.
Jones does not explicitly disclose wherein the differential equations are of the form:                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            ψ
                            +
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                            ψ
                            =
                            0
                        
                     ,                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            φ
                            =
                            0
                        
                     or where                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is the wavenumber, ε represents permittivity, and μ represents permeability.
Gumerov discloses wherein the pair of differential equations are of the form:                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            ψ
                            +
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                            ψ
                            =
                            0
                        
                     ,                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            φ
                            =
                            0
                        
                     (Gumerov, Page 11 2nd paragraph “Below we will show that the second equation in Eq. (1.1.42) enables the introduction of two scalar potentials, which satisfy the scalar equations, and both vectors                         
                            
                                
                                    E
                                
                                ^
                            
                        
                     and                         
                            
                                
                                    H
                                
                                ^
                            
                        
                     can be expressed via these functions.” and 3rd paragraph “Since the components of E are related via the divergence free condition, we can E via two independent scalar functions ψ1 and ψ2 where each of these the functions satisfies the scalar Helmholtz equation: 
    PNG
    media_image3.png
    55
    599
    media_image3.png
    Greyscale
”) [Examiner note: the equation for the second scalar potential ψ2=ϕ can be derived simply by setting k=0] and where                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is the wavenumber (Gumerov, Page 3 2nd paragraph: “Substituting expression (1.1.12) into the wave equation (1.1.11), we see that the latter is satisfied if ψ(r) is a solution of the Helmholtz equation: 
    PNG
    media_image5.png
    85
    521
    media_image5.png
    Greyscale
 (1.1.13). The constant k is called the wavenumber and is real for real ω”) [Examiner note: using the known equivalence                         
                            c
                            =
                            
                                
                                    1
                                
                                
                                    
                                        μ
                                        ε
                                    
                                
                            
                        
                      the wavenumber                         
                            k
                            =
                            ω
                            
                                ε
                                μ
                            
                        
                     is arrived at], ε represents permittivity, and μ represents permeability (Gumerov, Page 10 2nd paragraph “where E and H are the electric and magnetic field vectors, and μ and ε are the magnetic permeability and electric permittivity in the medium, respectively.”).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones to incorporate the teachings of Gumerov by solving the Helmholtz differential equations for the electric or magnetic field by expressing them in terms of two scalar potentials as taught by Gumerov. The motivation for doing so would have been that the equations can be solved independently and provides solutions for Maxwell’s equations and subsequently the determination of the electric and magnetic fields under boundary conditions (Gumerov, Page 14 3rd paragraph “This shows that solution of Maxwell equations in the frequency domain is equivalent to two scalar Helmholtz equations. These equations can be considered as independent, while their coupling occurs via the boundary conditions for particular problems.”). Furthermore, it would have been obvious to specify the electromagnetic Gumerov. The motivation for doing so would have been to apply the method to specific boundary conditions (Gumerov, Page 31 1st paragraph “The only caveat is that, for a given boundary condition, there are some wavenumbers k at which the integral on the boundary vanishes, even though the solution exists.” and real-world scenarios such as when a material is in contact with a surface (Gumerov, Page 23 3rd paragraph “Here we consider transmission conditions in the case when two dielectrics with electric permittivities ε1 and ε2 and magnetic permeabilities μ1 and μ2 are in contact over a surface S with normal n. “).

Regarding claim 12, Jones in view of Gumerov discloses the medium of claim 11.
Neither Jones nor Gumerov disclose wherein step (ii) includes at least one of:  determining the electric field E according to:                          
                            
                                
                                    E
                                
                                →
                            
                            =
                            j
                            ω
                            ψ
                            ∇
                            φ
                        
                    ; and determining the magnetic field B according to:                         
                            
                                
                                    B
                                
                                ⃑
                            
                            =
                            ∇
                            φ
                            ×
                            ∇
                            ψ
                        
                    ;  where φ and ψ represent the scalar potentials, ω represents angular frequency, and j=                        
                            
                                -
                                1
                            
                        
                    .
Brandenburg discloses determining the magnetic field B according to:                         
                            
                                
                                    B
                                
                                ⃑
                            
                            =
                            ∇
                            φ
                            ×
                            ∇
                            ψ
                        
                    ;  where φ and ψ represent the scalar potentials (Brandenburg, Page 347 2nd column 1st paragraph “In this approach, the magnetic field is written as 
    PNG
    media_image6.png
    38
    185
    media_image6.png
    Greyscale
(1) where α and β are the EP” and 1st column 1st paragraph “However, incorporating magnetic fields into such simulations has proved challenging. A possible solution to this problem may be the use of Euler potentials (EP)” [Examiner note: Euler potentials are scalar]). 
Jones and Gumerov and Brandenburg are analogous art because they are from the same field of endeavor of determining electromagnetic fields via solutions to differential equations using scalar potentials.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones in view of Gumerov to incorporate the teachings of Brandenburg by expressing the magnetic field in terms of scalar potentials as taught by Brandenburg. The motivation for doing so would be to describe the magnetic field in a form easily applicable to the method disclosed by Gumerov that uses two independent scalar potentials to determine the magnetic field and can be determined using numerical methods (Brandenburg, Page 147 2nd column 2nd paragraph “Several tests have suggested that the use of EP can be superior to solving for B because of the difficulty in preserving                         
                            ∇
                            ∙
                            B
                            =
                            0
                        
                     in numerical simulations”).

Regarding claim 17, Jones in view of Gumerov discloses the system of claim 16.
Neither Jones nor Gumerov disclose wherein step (ii) includes at least one of:  determining the electric field E according to:                          
                            
                                
                                    E
                                
                                →
                            
                            =
                            j
                            ω
                            ψ
                            ∇
                            φ
                        
                    ; and determining the magnetic field B according to:                         
                            
                                
                                    B
                                
                                ⃑
                            
                            =
                            ∇
                            φ
                            ×
                            ∇
                            ψ
                        
                    ;  where φ and ψ represent the scalar potentials, ω represents angular frequency, and j=                        
                            
                                -
                                1
                            
                        
                    .
Brandenburg discloses determining the magnetic field B according to:                         
                            
                                
                                    B
                                
                                ⃑
                            
                            =
                            ∇
                            φ
                            ×
                            ∇
                            ψ
                        
                    ;  where φ and ψ represent the scalar potentials (Brandenburg, Page 347 2nd column 1st paragraph “In this approach, the magnetic field is written as 
    PNG
    media_image6.png
    38
    185
    media_image6.png
    Greyscale
(1) where α and β are the EP” and 1st column 1st paragraph “However, incorporating magnetic fields into such 
Jones and Gumerov and Brandenburg are analogous art because they are from the same field of endeavor of determining electromagnetic fields via solutions to differential equations using scalar potentials.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Jones in view of Gumerov to incorporate the teachings of Brandenburg by expressing the magnetic field in terms of scalar potentials as taught by Brandenburg. The motivation for doing so would be to describe the magnetic field in a form easily applicable to the method disclosed by Gumerov that uses two independent scalar potentials to determine the magnetic field and can be determined using numerical methods (Brandenburg, Page 147 2nd column 2nd paragraph “Several tests have suggested that the use of EP can be superior to solving for B because of the difficulty in preserving                         
                            ∇
                            ∙
                            B
                            =
                            0
                        
                     in numerical simulations”).

Allowable Subject Matter
11. Claims 4,5,8,9,14,15,19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 Claims 1,2,3,6,7,10,11,12,13,16,17, and 18 are rejected under 35 U.S.C.  101 and 35 U.S.C. 103. Claims 4,5,8,9,14,15,19, and 20 are rejected under 35 U.S.C. 101 and objected to as being dependent upon a rejected base claim.

13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kovitz (Joshua M. Kovitz et al., “Novelties of Spectral Domain Analysis in Antenna Characterizations: Concept, Formulation, and Applications”, Advanced Computational Electromagnetic Methods and Applications, 2015, Pages 1-82) discloses methods and applications of determining electromagnetic fields using Helmholtz differential equations with wavenumbers.
Gumerov 2 (Nail A. Gumerov et al., “A scalar potential formulation and translation theory for the time-harmonic Maxwell equations”, Journal of Computational Physics 225 (2007), Pages 206–236) discloses a method of determining electromagnetic fields via solutions to Maxwell’s equations obtained from two scalar potential Helmholtz equations.

14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        



/NEAL C. VOSS/Examiner, Art Unit 2127